. |
Case 1:20-cv,01893-DLP-SEB Document 1-2 Filed 07/16/20 Page 1 of|fl PagelD #: 6
|

ROACHE & ASSOCIATES

ATTORNEYS-AT-LAW
581 S. RANGELINE RD., STE. A1
CARMEL, IN 46032-2149

(317) 688-7082 FAX (317) 688-7086

April 23, 2019

 

Daniel S. O'Toole & Stacia L. O'Toole
13867 Smokey Ridge Dr.
Carmel, IN 46033

Re: Smokey Ridge HOA/O'Toole |
13867 Smokey Ridge Dr., Carmel, |IN

 

Daniel S. O'Toole & Stacia L. O'Toole:

 

Tam writing again as attorney for Smokey Ridge Homeowners Association, Inc. in
reference to your association dues. Thank you for your recent check # 611016362 dated 3/25/19
in the amount of $477.50 paid direct to Smokey Ridge HOA. | |

 

Unfortunately, you did not pay the total balance due of $652.50. You paid late and were
turned over for collections. You owe the attorney’s fees associated with paying late! Please
remit the shortage amount of $175.00 by May 3°, 2019 or you may be obligated. ‘0 pay
additional attorney’s fees, etc. If you want to resolve this matter, without further legal
proceedings, your payment to “Smokey Ridge HOA” should be sent to me before the above
date.

Tam a debt collector and this communication is an attempt to collect a debt. Any
information obtained will be used for that purpose. Thank you for your cooperation.

Sincerely,
/s/ Robert D. Roache, IT
Robert D. Roache, II

RDR/bkr
Enclosure

 

 

PLAIN
EXHIBIT "5

 

 

 

 

 
